                           UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF TENNESSEE
                               COOKEVILLE DIVISION


 ALLEN M. GEE #410565,                             )
                                                   )
        Plaintiff,                                 )
                                                   )
 v.                                                )    NO. 2:19-cv-0084
                                                   )
 SMITH CTY SHERIFF’S OFFICE, et al.,               )
                                                   )
        Defendants                                 )

                               MEMORANDUM AND ORDER


       Allen Gee, a convicted inmate currently housed in the Northeast Correctional Complex in

Mountain City, Tennessee, has filed this pro se civil rights action under 42 U.S.C. § 1983 (Doc.

No. 2), along with an application to proceed in district court without prepaying fees and costs.

(Doc No. 1.) The case is before the Court for a ruling on the application and for an initial review

pursuant to the Prison Litigation Reform Act (“PLRA”), 28 U.S.C. §§ 1915(e)(2) and 1915A, and

42 U.S.C. § 1997e.

                     I.    APPLICATION TO PROCEED AS A PAUPER

       Under the Prison Litigation Reform Act (“PLRA”), 28 U.S.C. § 1915(a), a prisoner

bringing a civil action may be permitted to file suit without prepaying the filing fee of $350

required by 28 U.S.C. § 1914(a). Because it is apparent from Plaintiff’s submission that he lacks

the funds to pay the entire filing fee in advance, his application to proceed as a pauper (Doc. No.

1) is GRANTED.

       Pursuant to 28 U.S.C. §§ 1915(b) and 1914(a), Plaintiff is nonetheless assessed the $350.00

civil filing fee. The custodian of Plaintiff’s trust account is DIRECTED to submit to the Clerk of
Court, as an initial payment, the greater of: (a) 20% of the average monthly deposits to Plaintiff’s

credit at the jail; or (b) 20% of the average monthly balance to Plaintiff’s credit for the six-month

period immediately preceding the filing of the complaint. 28 U.S.C. § 1915(b)(1). Thereafter, the

custodian shall submit 20% of the Plaintiff’s preceding monthly income (or income credited to

Plaintiff for the preceding month), but only when the balance in his account exceeds $10.00. 28

U.S.C. § 1915(b)(2). Payments shall continue until the $350.00 filing fee has been paid in full to

the Clerk of Court. 28 U.S.C. § 1915(b)(3).

       The Clerk of Court MUST send a copy of this Order to the Warden of Northeast

Correctional Complex to ensure compliance with that portion of 28 U.S.C. § 1915 pertaining to

the payment of the filing fee. If Plaintiff is transferred from his present place of confinement, the

custodian must ensure that a copy of this Order follows Plaintiff to his new place of confinement,

for continued compliance with the Order. All payments made pursuant to this Order must be

submitted to the Clerk of Court for the United States District Court for the Middle District of

Tennessee, 801 Broadway, Nashville, TN 37203.

                      II.     INITIAL REVIEW OF THE COMPLAINT

A.     Standard for Initial Review

       Pursuant to 28 U.S.C. § 1915(e)(2), the Court is required to conduct an initial review of

any complaint filed in forma pauperis, and to dismiss the complaint if it is facially frivolous or

malicious, if it fails to state a claim upon which relief may be granted, or if it seeks monetary relief

against a defendant who is immune from such relief. In reviewing the complaint to determine

whether it states a plausible claim, “a district court must (1) view the complaint in the light most

favorable to the plaintiff and (2) take all well-pleaded factual allegations as true.” Tackett v. M &

G Polymers, USA, LLC, 561 F.3d 478, 488 (6th Cir. 2009) (citing Gunasekera v. Irwin, 551 F.3d

                                                   2
461, 466 (6th Cir. 2009) (citations omitted)). A pro se pleading must be liberally construed and

“held to less stringent standards than formal pleadings drafted by lawyers.” Erickson v. Pardus,

551 U.S. 89, 94 (2007) (citing Estelle v. Gamble, 429 U.S. 97, 106 (1976)).

        Plaintiff seeks to vindicate alleged violations of his federal constitutional rights under 42

U.S.C. § 1983. Section 1983 confers a private federal right of action against any person who,

acting under color of state law, deprives an individual of any right, privilege or immunity secured

by the Constitution or federal laws. Wurzelbacher v. Jones-Kelley, 675 F.3d 580, 583 (6th Cir.

2012). Thus, to state a § 1983 claim, a plaintiff must allege two elements: (1) a deprivation of

rights secured by the Constitution and laws of the United States, and (2) that “the deprivation was

caused by a person acting under color of state law.” Tahfs v. Proctor, 316 F. 3d 584, 590 (6th Cir.

2003) (citations omitted); 42 U.S.C. § 1983.

B.      Plaintiff’s Allegations

        Plaintiff alleges two sets of unrelated facts about time he spent in the Smith County Jail

from February to August 2019 before he was transferred to the Tennessee Department of

Correction. (Doc. No. 1 at 3–4.) First, he alleges that he sometimes has low blood sugar and has

to have his blood sugar checked, and that while he was in jail “they would not give me anything

for it properly or at the right level.” (Id. at 4.) Second, he alleges that he began asking to use the

law library in February but was not permitted access until August after he submitted a grievance.

(Id.)

        Plaintiff demands “to be compensated for [his] pain and suffering for [his] denied blood

sugar control” by Defendant Quality Corrections Health Care. (Id. at 5.) And he demands

compensation from the Smith County Sheriff’s Office “for the time [he is] doing cause [he]

couldn’t get to the law library to plead [his] case.” (Id.)

                                                   3
C.     Analysis

        Deliberate indifference to a prisoner’s serious medical needs “constitutes the unnecessary

and wanton infliction of pain” and violates the Eighth Amendment rights of convicted inmates or

the Fourteenth Amendment rights of pretrial detainees. Ruiz v. Martin, 72 F. App’x 271, 275 (6th

Cir. 2003) (quoting Estelle v. Gamble, 429 U.S. 97, 104 (1976)); Miller v. Calhoun Cnty., 408

F.3d 803, 812 (6th Cir. 2005) (“Although the Eighth Amendment’s protections apply specifically

to post-conviction inmates, the Due Process Clause of the Fourteenth Amendment operates to

guarantee those same protections to pretrial detainees as well.”). A “serious medical need” is “one

that has been diagnosed by a physician as mandating treatment or one that is so obvious that even

a lay person would easily recognize the necessity for a doctor’s attention.” Villegas v. Metro. Gov’t

of Nashville, 709 F.3d 563, 570 (6th Cir. 2013). The “deliberate indifference” necessary to violate

the constitution is a higher standard than negligence and requires that the official know of and

disregard an excessive risk to the inmate. Farmer v. Brennan, 511 U.S. 825, 837 (1994). Mere

allegations of medical malpractice or negligent diagnosis and treatment do not state an Eighth

Amendment claim for cruel and unusual punishment. See Estelle, 429 U.S. at 106 (“Medical

malpractice does not become a constitutional violation merely because the victim is a prisoner.”).

“Where a prisoner has received some medical attention and the dispute is over the adequacy of the

treatment, federal courts are generally reluctant to second guess medical judgments and to

constitutionalize claims which sound in state tort law.” Westlake v. Lucas, 537 F.2d 857, 860 n.5

(6th Cir. 1976). To prevail under those circumstances, an inmate must establish that the treatment

he received was “so woefully inadequate as to amount to no treatment at all.” Ruiz, 72 F. App’x

at 276 (quoting Westlake, 537 F.2d at 860 n.5).




                                                  4
       Although a private corporation that performs a traditional state function acts under the color

of state law for purposes of Section 1983, it cannot be found liable solely on the basis of respondeat

superior. Thomas v. Coble, 55 F. App’x 748, 748–49 (6th Cir. 2003). For a corporation to be

liable, an inmate must prove that his injury was caused by an action taken pursuant to some official

policy or custom. Id. at 749 (citing Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 691 (1978)); see

also Street v. Corr. Corp. of Am., 102 F.3d 810, 817 (6th Cir. 1996).

       Plaintiff has not alleged enough to state a claim against Quality Corrections Health Care

under these standards. He alleges a potentially serious condition — low blood sugar — but he

does not allege what treatment was needed or prescribed, when or how frequently it was needed,

when or how frequently staff failed to provide it, or whether he suffered any injury as a result. His

allegation that he did not receive what he needed “properly or at the right level” suggests that he

received some treatment and simply disputes its adequacy. Moreover, he does not allege that any

deficiency in his care was caused by any corporate policy or practice, as required to state a claim

against the only Defendant against which he seeks relief on this claim.

       Turning to Plaintiff’s claim about denial of access to the law library, inmates do not have

“an abstract, freestanding right to a law library.” Lewis v. Casey, 518 U.S. 343, 351 (1996). They

do have a fundamental constitutional right of access to the courts, which requires authorities “to

assist inmates in the preparation and filing of meaningful legal papers by providing prisoners with

adequate law libraries or adequate assistance from persons trained in the law.” Bounds v. Smith,

430 U.S. 817, 821, 828 (1977). The touchstone is the meaningful access to the courts, Bounds,

430 U.S. at 823, which may be satisfied “with some minimal access to legal advice and a system

of court-provided forms” rather than law libraries. Lewis, 518 U.S. at 352. In order to state a claim

for denial of access to the courts, an inmate must allege an “actual injury” to a “nonfrivolous legal

                                                  5
claim” in connection with an attack on his incarceration or challenge to the conditions of his

confinement. Lewis, 518 U.S. at 349, 353, 355.

        Plaintiff alleges that he was denied access to the law library but does not allege that he was

denied “minimal access” to legal advice or forms to assist him with his legal endeavors. He

suggests that he is ‘doing time’ because his lack of access to the law library prevented him from

“plead[ing his] case,” but he does not identify the “nonfrivolous legal claim” he was prevented

from asserting or the context in which he would otherwise have asserted it.                 “Conclusory

allegations, unsupported by any material factual allegations, are not sufficient to state a claim under

§ 1983.” White v. Wayne Cty. Circuit Court Clerks, 146 F. App’x 792, 794 (6th Cir. 2005).

Moreover, the Sixth Amendment and Tennessee law require the appointment of counsel to

represent indigent criminal defendants, State v. Holmes, 302 S.W.3d 831, 838 (Tenn. 2010) (“Both

our federal and state constitutions guarantee to criminal defendants the right to legal counsel at

trial.”), which, “as a matter of law, . . . fulfill[s the] constitutional obligation to provide . . . full

access to the courts” in the context of a criminal prosecution. Roberts v. Morvac, No. 6:18-CV-

196-GFVT, 2018 WL 6004666, at *2 (E.D. Ky. Nov. 15, 2018) (citing Holt v. Pitts, 702 F.2d 639,

640 (6th Cir. 1983)). Accordingly, this conclusory complaint does not establish that Plaintiff’s

lack of access to the law library amounted to denial of access to courts in the context of any

proceeding that resulted in prison time.

                                       III.    CONCLUSION

        For the reasons explained above, this action is DISMISSED for failure to state a claim

upon which relief can be granted. 28 U.S.C. §§ 1915(e)(2)(B) and 1915A. This dismissal is

without prejudice to Plaintiff’s ability to file an amended complaint if he can allege sufficient facts

to state a claim in light of the standards explained above. See LaFountain v. Harry, 716 F.3d 944,

                                                    6
951 (6th Cir. 2013) (“[U]nder Rule 15(a) a district court can allow a plaintiff to amend his

complaint even when the complaint is subject to dismissal under the PLRA.”); Brown v.

Matauszak, 415 F. App’x 608, 615 (6th Cir. 2011) (“[I]f it is at all possible that the party against

whom the dismissal is directed can correct the defect in the pleading or state a claim for relief, the

court should dismiss with leave to amend.” (internal quotation marks and citations omitted)).

       Any appeal of this Order would not be in good faith as required by 28 U.S.C. § 1915(a)(3).

IT IS SO ORDERED.



                                                      ____________________________________
                                                      WAVERLY D. CRENSHAW, JR.
                                                      CHIEF UNITED STATES DISTRICT JUDGE




                                                  7
